 Case 5:19-mc-00007-JSM-PRL Document 1 Filed 04/15/19 Page 1 of 7 PageID 1



                            UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA

 SECURITIES AND EXCHANGE COMMISSION,

                Plaintiff/Petitioner,                          Docket No.:

         v.

 DONALD J. WORSWICK,

                Defendant/Respondent.



     APPLICATION OF THE SECURITIES AND EXCHANGE COMMISSION
 FOR AN ORDER UNDER SECTION 20(c) OF THE SECURITIES ACT OF 1933 AND
       SECTION 21(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934
          ENFORCING COMPLIANCE WITH COMMISSION ORDER

       NOW COMES Plaintiff Securities and Exchange Commission (the “Commission”), by

and through its counsel, Christopher R. Thomson, which respectfully applies to this Court for the

entry of a judgment enforcing compliance by the Defendant Donald J. Worswick (“Worswick”)

with a final Commission order entered against him on June 11, 2015 (the “Commission Order”),

which, in part, required Worswick to pay disgorgement of $166,500, together with prejudgment

interest of $12,452.72, and further requiring Worswick to pay a civil money penalty of $120,000,

and states as follows:

                                        INTRODUCTION

       1.      The Commission seeks by this action to enforce the Commission order, which

found that Worswick willfully violated:

               a.        Sections 5(a), 5(c), and 17(a) of the Securities Act of 1933 (“Securities

                         Act”), 15 U.S.C. § 77q(a); and
 Case 5:19-mc-00007-JSM-PRL Document 1 Filed 04/15/19 Page 2 of 7 PageID 2



               b.      Section 10(b) of the Securities Exchange Act of 1934 (“Exchange Act”),

                       15 U.S.C. § 78j(b), and Rule 10b-5 thereunder, 17 C.F.R. § 240.10b-5;

       2.      Worswick has not complied with the Commission Order in that he has not paid

the disgorgement, prejudgment interest, or civil money penalty, imposed on him by the

Commission Order.

                                            PARTIES

       3.      The Commission is an agency of the United States Government.                    The

Commission’s principal office is located at 100 F Street, N.E., Washington, DC 20549.

       4.      Worswick, is a resident of Eustis, Florida. Worswick was the president and owner

of Spectrum Concepts LLC and prior to his involvement with Spectrum had never worked in the

insurance or financial services industry.

                                JURISDICTION AND VENUE

       5.      This Court has jurisdiction under Sections 20(c) and 22(a) of the Securities Act,

15 U.S.C. §§ 77t(c) and 77v(a), and Sections 21(e)(1) and 27(a) of the Exchange Act, 15 U.S.C.

§§ 78u(e)(1) and 78aa(a).

       6.      Venue lies in the Middle District of Florida under Section 22(a) of the Securities

Act, 15 U.S.C. § 77v(a), and Section 27(a) of the Exchange Act, 15 U.S.C. § 78aa(a), in that

Worswick is “found” or is inhabitant of, or is resident of and transacts business within the

Middle District of Florida.

                              STATEMENT OF RELEVANT FACTS

       7.      On January 23, 2015, the Commission, deeming it appropriate and in the public

interest, instituted public administrative and cease-and-desist proceedings against Worswick and




                                              -2-
 Case 5:19-mc-00007-JSM-PRL Document 1 Filed 04/15/19 Page 3 of 7 PageID 3



Spectrum pursuant to Section 8A of the Securities Act, 15 U.S.C. § 77h-1 and Section 21C of the

Exchange Act, 15 U.S.C. § 78u-3.

        8.      Worswick submitted an offer of settlement in which he consented to an Order

Making Findings and Imposing Remedial Sanctions that he violated Sections 5(a), 5(c), and

17(a) of the Securities Act and Section 10(b) of the Exchange Act and Rule 10b-5 thereunder,

which was accepted by the Commission.

        9.      In the Commission Order the Commission found, in summary, that Worswick, as

president and owner of Spectrum, and Spectrum offered and sold fraudulent investments to at

least five elderly investors. Specifically:

                a.      Between approximately May 2012 and October 2012, Worswick offered
                        and sold “Private Joint Venture Credit Enhancements Agreements”
                        (“Enhancements Agreements”) that were represented to investors as funds
                        that would be placed by Spectrum in “private funding projects” and used
                        to “set up” a “credit facility” and a “trade slot” that would then be
                        “blocked” for the benefit of a “trade platform”, and that investors would
                        earn returns ranging from 900% in 20 days to 4,627% annually;

                b.      Worsick signed each Enhancement Agreement on behalf of Spectrum in
                        exchange for receiving investor funds;

                c.      The scheme was a blatant fraud and the “private funding projects”, “credit
                        facilities”, and “trade slots” described in the Enhancement Agreements did
                        not exist; and

                d.      $465,000 investor funds were raised in the scheme, with around $265,000
                        returned to investors who had second thoughts. The remainder of the
                        $200,000 was largely misappropriated by Worswick for his own purposes
                        or to pay portions to others.

        10.     The Commission Order found that as a result of this conduct Worswick and

Spectrum:

                a.      Willfully violated Section 5(b) and Section 5(c) of the Securities Act, 15
                        U.S.C. § 77q(a), which prohibit any person, directly or indirectly, making
                        use of any means or instruments of transportation or communication in
                        interstate commerce or of the mails to sell a security for which a

                                               -3-
 Case 5:19-mc-00007-JSM-PRL Document 1 Filed 04/15/19 Page 4 of 7 PageID 4



                      registration statement is not in effect or to offer to sell a security for which
                      a registration statement has not been filed;

              b.      Willfully violated Section 17(a) of the Securities Act, 15 U.S.C. § 77q(a),
                      which prohibits fraudulent conduct in the offer or sale of securities; and

              c.      Willfully violated Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b),
                      and Rule 10b-5 thereunder, 17 C.F.R. § 240.10b-5, which prohibit
                      fraudulent conduct in connection with the purchase or sale of securities;

       11.    The Commission Order directed that Worswick and Spectrum cease and desist

from committing or causing any violations and any future violations of Section 5(b) and Section

5(c), 15 U.S.C. § 77q(a), Section 17(a) of the Securities Act, 15 U.S.C. § 77q(a), Section 10(b)

of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 thereunder, 17 C.F.R. § 240.10b-5.

       12.    The Commission Order required Worswick, within 60 days from its entry, to pay

disgorgement, representing profits gained and/or losses avoided as a result of the conduct

described in the Order, of $166,500, and prejudgment interest of $12,452.72, and the

Commission Order further provided that if not paid within that time additional interest would

accrue pursuant to Rule 600 of the Commission’s Rules of Practice, 17 C.F.R. § 201.600. The

Commission Order required Worswick to pay a civil money penalty of $120,000 within 60 days

from its entry, and it further provided that if not paid within that time interest would accrue

pursuant to 31 U.S.C. § 3717.

       13.    Worswick has not made any payment on the disgorgement and prejudgment

interest as required by the Commission Order, and he has not made any payment on the civil

money penalty, and the same, together with additional interest, remain due and owing.

                                          ARGUMENT

       14.    Section 20(c) of the Securities Act, 15 U.S.C. § 77t(c), provides:

       Upon application of the Commission, the district courts of the United States …
       shall have jurisdiction to issue writs of mandamus commanding any person to

                                               -4-
 Case 5:19-mc-00007-JSM-PRL Document 1 Filed 04/15/19 Page 5 of 7 PageID 5



       comply with the provisions of this title or any order of the Commission made in
       pursuance thereof.

       15.     Section 21(e)(1) of the Exchange Act, 15 U.S.C. § 78u(e)(1), provides:

       Upon application of the Commission the district courts of the United States …
       shall have jurisdiction to issue writs of mandamus, injunctions, and orders
       commanding (1) any person to comply with the provisions of this title, the rules,
       regulations, and orders thereunder….

       16.     These provisions authorize the use of summary proceedings, rather than plenary

civil actions, to enforce Commission orders in district courts.

       17.     Under these provisions, the Commission “may ... seek ... ‘orders’ from the federal

courts commanding any person to comply with, inter alia, ‘the provisions of [the federal

securities laws], the rules, regulations, and orders thereunder.” Fiero v. Financial Industry

Regulatory Authority, Inc., 660 F.3d 569, 575 (2d Cir. 2011).         These provisions vest the

Commission “with authority to apply to the district court for orders commanding compliance

with the SEC orders.” SEC v. Vittor, 323 F.3d 930, 935 (11th Cir. 2003), citing Lang v. French,

154 F.3d 217 (5th Cir. 1998).

       18.     Proceedings under these provisions are summary in nature. SEC v. Vindman,

2007 WL 1074941 at *1 (S.D.N.Y. April 5, 2007); SEC v. McCarthy, 322 F.3d 650, 659 (9th Cir.

2003). In McCarthy, the Ninth Circuit held that “summary proceedings may be ‘conducted

without formal pleadings, on short notice, without summons and complaints, generally on

affidavits, and sometimes even ex parte.’”

       19.     In such proceedings Worswick may not challenge the validity of the order the

Commission seeks to enforce in such proceedings. SEC v. Gerasimowicz, 9 F. Supp.3d 378, 381

(S.D.N.Y. 2014); SEC v. Pinchas, 421 F. Supp.2d 781, 783 (S.D.N.Y. 2006). “By the time a §

21(e)(1) application is filed by the Commission, the time and opportunity for adjudicating the



                                                -5-
 Case 5:19-mc-00007-JSM-PRL Document 1 Filed 04/15/19 Page 6 of 7 PageID 6



merits of the claim have been exhausted; all that is left to do is enforce the order.” McCarthy at

658.

        21.      These proceedings are commenced by service of an order to show cause and the

application, rather than by service of a summons and a complaint. SEC v. Stoecklein, 2015 WL

6455602 at *1 (S.D. Cal. Oct. 26, 2015); SEC v. Taber, 2013 WL 6334375 at *1 (S.D.N.Y., Dec.

4, 2013); SEC v. Markowski, 2007 WL 2566247 at *1 (M.D. Fla. Aug. 31, 2007).

        22.      This proceeding, therefore, is properly commenced by service of the moving

papers and an order to show cause

       WHEREFORE, the Commission respectfully requests:

       1.        That the Court issue an Order to Show Cause directing Worswick to appear and

show cause why the Court should not enter a judgment enforcing the Commission Order.

       2.        That the Court enter a judgment enforcing the Commission Order by requiring

Worswick to pay disgorgement of $166,500 and prejudgment interest pursuant to Rule 600 of the

Commission’s Rules of Practice, 17 C.F.R. § 201.600, and postjudgment interest pursuant to 28

U.S.C. § 1961.

       3.        That the Court enter a judgment enforcing the Commission Order by requiring

Worswick to pay a civil money penalty of $120,000 and interest thereon pursuant to 31 U.S.C. §

3717, and postjudgment interest pursuant to 28 U.S.C. § 1961.

       4.        That the Court order such other relief as may be necessary for enforcement of any

order of this Court as to disgorgement and prejudgment interest through civil contempt and/or

other collection procedures authorized by law.

       5.        That the Court order such relief as may be necessary for enforcement of any order

of this Court as to the civil monetary penalty pursuant to the Federal Debt Collection Procedures



                                                 -6-
 Case 5:19-mc-00007-JSM-PRL Document 1 Filed 04/15/19 Page 7 of 7 PageID 7



Act, 28 U.S.C. §§ 3001 – 3308.

         6.     That the Court retain jurisdiction as appropriate to assure and effect compliance

with the orders entered herein.

                                                VII.

         That the Court order such other and further relief as may be just and proper.

Dated:          Washington, DC
                April 15, 2019                 Respectfully Submitted,

                                               /s/ Christopher R. Thomson
                                               Christopher R. Thomson
                                               U.S. Securities and Exchange Commission
                                               100 F Street, NE, Mail Stop 5631
                                               Washington, DC 20549
                                               Tel: 202-551-6173
                                               Email: ThomsonC@sec.gov




                                                -7-
